DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with C. Pillote on 8/12/2021
       The application has been amended as follows: .
  1.	(Currently amended)  A communication method comprising:
monitoring a cloud-based voice over internet protocol (VoIP) calling system to determine an active call;
analyzing the active call to determine an indication of call quality, the analyzing occurring during the active call;
comparing the indication of call quality to a quality threshold, the comparing occurring during the active call to determine when the active call has a poor call quality;
reporting the poor call quality based on the comparing the indication of call quality to the quality threshold;
publishing an alert indicating the poor call quality to a data messaging server;
the data messaging server subscribing to the alert on a per call basis;
based on the reporting, start logging information on a logging server; and
using a telephone, triggering an appliance to begin debugging the active call based on the compare, the debugging occurring during the active call and providing at least one of a determination of a source of the poor quality or debugging information for post-call analysis,
wherein the appliance debugs the active call based on the compare and wherein a first identifier is used by the appliance to signal a beginning of debugging and a second identifier is by the appliance used to signal an ending of debugging.

2.	(Cancelled)  

3.	(Original)  The communication method of claim 

4.	(Original)  The communication method of claim 1, wherein the indication of call quality comprises at least one of mean opinion score (MOS), packet loss, packet delay, concurrent media streams being used, CPU usage, and memory usage.

5.	(Original)  The communication method of claim 4, wherein the indication of call quality comprises an average of at least one of mean opinion score (MOS), packet loss, packet delay, concurrent media streams being used, and CPU usage, memory usage.

6.	(Original)  The communication method of claim 4, wherein the reporting the poor call quality occurs when at least one of an average MOS value on a device routing the 

7.	(Previously presented)  The communication method of claim 1, wherein analyzing the active call to determine the indication of call quality includes monitoring for a user input on a user device, the user input indicating the poor call quality.

8.	(Original)  The communication method of claim 1, wherein analyzing the active call to determine the indication of call quality includes monitoring for an administrator input indicating the poor call quality.

9.	(Currently amended)  A communication device, comprising:
a processor; and
a tangible, non-transitory memory configured to communicate with the processor, the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor, cause the processor to perform operations comprising:
monitoring a cloud-based voice over internet protocol (VoIP) calling system to determine an active call,
analyzing the active call to determine an indication of call quality, the analyzing occurring during the active call,
comparing the indication of call quality to a quality threshold, the comparing occurring during the active call to determine when a call has a poor call quality,
reporting the poor call quality based on the comparing the indication of call quality to the quality threshold,
publishing an alert indicating the poor call quality to a data messaging server,
the data messaging server subscribing to the alert on a per call bases, [[and]]
based on the reporting, start logging information on a logging server, and
debugging the active call based on the compare, the debugging occurring during the active call and providing at least one of a determination of a source of the poor quality or providing debugging information for post-call analysis, and
wherein a first identifier is used by the device or the devices to signal a beginning of debugging and a second identifier is used by the device or the devices to signal an ending of debugging.

10.	(Cancelled)  

11.	(Original)  The communication device of claim 

12.	(Original)  The communication device of claim 9, wherein the indication of call quality comprises at least one of mean opinion score (MOS), packet loss, packet delay, concurrent media streams being used, CPU usage, and memory usage.

13.	(Original)  The communication device of claim 12, wherein the indication of call quality comprises an average of at least one of mean opinion score (MOS), packet loss, packet delay, concurrent media streams being used, and CPU usage, memory usage.

14.	(Original)  The communication device of claim 12, wherein the reporting the poor call quality occurs when at least one of an average MOS value on a device routing the active call is less than 3.0, an average packet loss reported is less than 5%, an average packet delay is greater than 200 milliseconds, an average number of concurrent media streams on the device routing the active call is greater than 90% of its capacity, an average CPU usage exceeds a predetermined percentage of CPU capacity, and an average memory usage exceeds a predetermined percentage of available memory on the device routing the active call.

15.	(Original)  The communication device of claim 9, wherein analyzing the active call to determine the indication of call quality includes monitoring for a user input indicating the poor call quality.

16.	(Original)  The communication device of claim 9, wherein analyzing the active call to determine the indication of call quality includes monitoring for an administrator input indicating the poor call quality.

17.	(Currently amended)  A communication system, comprising:
a first communication device;
a second communication device; and
a server configured to:
monitor a cloud-based voice over internet protocol (VoIP) calling system to determine an active call between the first communication device and the second communication device;
analyze the active call to determine an indication of call quality, the analyzing occurring during the active call;
compare the indication of call quality to a quality threshold, the comparing occurring during the active call to determine when the active call has a poor call quality;
report the poor call quality based on the comparing the indication of call quality to the quality threshold; [[and]]
send an alert of the poor quality via one or more or paging, texting, and email to a subscriber, and
debug the active call based on the compare, the debugging occurring during the active call and providing at least one of a determination of a source of the poor quality or providing debugging information for post-call analysis,
wherein the first communication device sends a command to start logging on a logging system, and
wherein a first identifier is used by the server to signal a beginning of debugging and a second identifier is used by the server to signal an ending of debugging.

18.	(Cancelled)  

19.	(Original)  The communication system of claim 

20.	(Original)  The communication system of claim 17, wherein the indication of call quality comprises at least one of mean opinion score (MOS), packet loss, packet delay, concurrent media streams being used, CPU usage, and memory usage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AJIT PATEL/Primary Examiner, Art Unit 2416